Order entered July 21, 2015




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-15-00219-CR

                           DIONESIO CEZARIO ESCOBAR, Appellant

                                                   V.

                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the Criminal District Court No. 3
                                       Dallas County, Texas
                                Trial Court Cause No. F14-30430-J

                                             ORDER
        The Court GRANTS court reporter Kimberly Xavier’s July 19, 2015 motion for

extension of time to file the reporter’s record.

        We ORDER Ms. Xavier to file the reporter’s record within THIRTY (30) DAYS from

the date of this order.


                                                        /s/   ADA BROWN
                                                              JUSTICE